OMB APPROVAL OMB Number: 3235-0058 Expires: April 30, 2012 Estimated average burden hours per response2.50 SEC FILE NUMBER 333-47622-03 CUSIP NUMBER UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 (Check one):  Form10-K Form20-F Form11-KxForm10-Q Form10-D FormN-SAR  FormN-CSR NOTIFICATION OF LATE FILING For Period Ended: March 31, 2011  Transition Report on Form10-K  Transition Report on Form20-F  Transition Report on Form11-K  Transition Report on Form10-Q  Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION PDC 2002-C Limited Partnership Full Name of Registrant Former Name if Applicable 1775 Sherman Street, Suite 3000 Address of Principal Executive Office (Street and Number) Denver, CO80203 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, Form N-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or subject distribution report on Form 10-D, orportion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. We determined that we are not able to file a timely Form 10-Q for the quarter ended March 31, 2011 by the May 16, 2011 due date or by the May 20, 2011 extension date, because we have not completed the closing process of our books and records necessary to prepare the required financial statements for previous reporting periods.In November 2005, we determined that all previously issued financial statements, as noted in Part IV – Other Information, should no longer be relied upon and were being restated. Since November 2005, Petroleum Development Corporation (“PDC”), as the managing general partner, has undertaken an evaluation of its accounting and reporting processes and has developed a plan to bring us current with our SEC reporting obligations.Our plan was to file a single comprehensive Form 10-K containing information for all quarterly and annual periods from January 1, 2005 through December 31, 2007 followed by the filing of a comprehensive Form 10-K containing information for all quarterly and annual periods for the year ended December 31, 2010, 2009 and 2008.We completed Part I of this plan with the filing of a Comprehensive 10-K for 2005-2007 on October 27, 2010.We plan to complete Part 2 by filing a Comprehensive 10-K for 2008-2010 in 2011, followed by the necessary filings to bring us current with our SEC reporting obligations. Because of the matters discussed above, management will report material weaknesses in its internal controls over financial reporting including: The support for the Partnership’s general ledger depends in part on the effectiveness of controls of the Managing General Partner’s spreadsheets.The overall ineffectiveness of the Managing General Partner's spreadsheet controls could have a material effect on the Partnership’s financial statements.The Partnership did not maintain effective controls to ensure the completeness, accuracy, and validity of key financial statement spreadsheets generated by the Managing General Partner.These spreadsheets are utilized by the Partnership to support significant balance sheet and income statement accounts. The support for the Partnership’s derivative calculations depends in part on the effectiveness of controls of the Managing General Partner’s process.The overall ineffectiveness of the Managing General Partner's derivative controls could have a material effect on the Partnership’s financial statements.The Partnership did not maintain effective controls to ensure that the Managing General Partner had policies and procedures, or personnel with sufficient technical expertise to record derivative activities in accordance with generally accepted accounting principles. For the transactions that are directly related to and processed by the Partnership, the Partnership failed to maintain sufficient documentation to adequately assess the operating effectiveness of internal control over financial reporting.More specifically, the Partnership’s financial close and reporting narrative failed to adequately describe the process, identify key controls and assess segregation of duties. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification R. Scott Meyers Chief Accounting Officer Petroleum Development Corporation, Managing General Partner 842-3597 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s).YesNo x Form 10-Q for the quarter ended March 31, 2008 Form 10-Q for the quarter ended June 30, 2008 Form 10-Q for the quarter ended September 30, 2008 Form 10-K for the year ended December 31, 2008 Form 10-Q for the quarter ended March 31, 2009 Form 10-Q for the quarter ended June 30, 2009 Form 10-Q for the quarter ended September 30, 2009 Form 10-K for the year ended December 31, 2009 Form 10-Q for the quarter ended March 31, 2010 Form 10-Q for the quarter ended June 30, 2010 Form 10-Q for the quarter ended September 30, 2010 Form 10-K for the year ended December 31, 2010 Form 10-Q for the quarter ended March 31, 2011 Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesNo x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. We cannot comment on the results of our operations for the quarters ended March 31, 2011 and 2010 until the ultimate resolution of the matter discussed above. PDC 2002-C Limited Partnership (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 18, 2011 By /s/ Gysle R. Shellum Gysle R. Shellum, Chief Financial Officer of Petroleum Development Corporation
